PER CURIAM:
This claim was submitted for decision upon the pleadings. The claimant alleges that on October 7, 1974, it advanced credit in the sum of $2,565.90 to the owner of a 1972 model Volkswagen automobile, which was secured by a lien on that vehicle, but that the respondent thereafter negligently issued a new title in the name of the owner without the lien being recorded thereon. In addition, it appears from exhibits that the respondent, on April 20, 1978, obtained a judgment upon the aforesaid debt against the owner in the sum of $2,749.55, but that execution on that judgment on September 5, 1978, was returned unsatisfied with the endorsement “Nothing Found”. It appears that the delay in reducing the debt to a judgment was occasioned by difficulty in locating the owner, who apparently was in Pennsylvania at one time and later was in Virginia. The Answer of the respondent admits the salient facts and joins in the claimant’s prayer for an award in the sum of $2,749.55. Accordingly, it appears that an award in that sum should be made.
Award of $2,749.55.